Citation Nr: 1705379	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disability, claimed as secondary to service-connected disabilities. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder. 

3. Entitlement to a disability rating in excess of 30 percent (20 percent for compensation purposes after subtraction of 10 percent for the pre-service level of disability) for left hip arthritis, status post-fracture.

4. Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee. 

5. Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1973. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from December 2005, February 2008, January 2010, and March 2010 rating decisions issued by the RO. The Board remanded the claims for service connection for a right hip disability, increased rating for the left hip disability, increased rating for the chondromalacia patella of the left knee and a TDIU rating in September 2012 for further development of the record. 

In a June 2014 decision, the Board denied service connection for a right hip disability and increased ratings for the left hip disability and chondromalacia patella of the left knee. The claims for service connection for PTSD and a TDIU rating were remanded for further development. The Veteran appealed the June 2014 decision that denied service connection for a right hip disability and increased ratings for the left hip disability and chondromalacia patella of the left knee to the U.S. Court of Appeals for Veterans Claims (Court). In a July 2015 Joint Motion for Partial Remand (JMR), the parties agreed that Board failed to consider the combined effect of the Veteran's disabilities on appeal to determine whether referral for extraschedular consideration was appropriate in accordance with the Court of Appeals for the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed.Cir.2014). The parties also agreed that the Board should attempt to obtain the Veteran's vocational rehabilitations records.

In the June 2014 remand, the Board also instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing at the RO with regard to the claims for service connection for PTSD and a TDIU rating in accordance with his request in his Substantive Appeal. His hearing was scheduled for January 6, 2017. In December 2016, the Veteran requested that his hearing be cancelled. Accordingly, his request for a Board hearing is withdrawn. 38 C.F.R. § 20.704(e).  

Following the Court's remand, in October 2015, the Board remanded the claims for service connection for a right hip disability and increased ratings for the left hip disability and chondromalacia patella of the left knee for further development consistent with the JMR. While the directed development was accomplished, the examination reports indicate the Veteran has raised an alternative theory of entitlement to service connection for a mental disorder. Under the law, a medically-untrained veteran need not specify a diagnosis to seek service connection. Instead, he or she need only generally describes symptoms.   Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 

The scope of the claim of service connection for a mental disorder is therefore reflected on the title page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right hip disability and an acquired psychiatric disorder, to include PTSD and a depressive disorder as well as the issue of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. Throughout the appeal period, the left hip disability has been manifested by marked hip disability, to include pain. 

2. Throughout the appeal period, chondromalacia patella of the left knee has been manifested by no more than slight instability; moderate instability is not shown.

3. At no point has the Veteran's left hip disability and chondromalacia patella of the left knee been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent (20 percent rating for compensation purposes) for a left hip disability have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5250-5255 (2016). 

2. The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in May 2009. The claims were last adjudicated in August 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in October 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ attempt to obtain outstanding records of treatment, attempt to obtain any VA vocational Rehabilitation records and schedule the Veteran for the appropriate VA examination to evaluate the nature, degree and severity of his left hip and left knee chondromalacia patella disabilities. The available outstanding records were obtained and the Veteran received the VA knee and hip examinations in July 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the left hip and left knee chondromalacia patella disabilities have not significantly changed and uniform evaluations are warranted.





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Left Hip Arthritis, Status Post-Fracture

The Veteran's left hip disability has been evaluated as 30 percent disabling (20 percent for compensation purposes after subtraction of 10 percent for the pre-service level of disability) under DC 5010-5255. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). DC 5010 contemplates arthritis due to trauma and is rated on the basis of limitation of motion of the specific joint.

DC 5255 contemplates impairment of the femur and assigns a 30 percent rating for malunion of the femur with marked knee or hip disability. A 60 percent rating is assigned for fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace. An 80 percent rating is assigned for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture). 38 C.F.R. § 4.71a. Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2016). 

A February 2010 VA examination shows that the Veteran's left hip disability was manifested by stiffness and weakness; other symptoms were not present. The Veteran reported flare ups with standing and walking, stating that he was unable to stand for more than a few minutes and unable to walk more than a few yards. He had a cane, but it was not in use the day of the examination. He was also noted to have poor propulsion due to being morbidly obese. Range of motion findings of the left hip were as follows: flexion 0 to 100 degrees; extension 0 to 30 degrees; and, abduction 0 to 45 degrees. He could cross his left leg over his right and he could 

perform toes out greater than 15 degrees. There was no objective evidence of pain with range of motion or following repetitive motion, nor were there additional limitations after repetitive motion.  There was no joint ankylosis. The size of his abdomen prevented further flexion of either hip, rather than pain. 

The examiner noted that a February 2009 X-ray showed a basically stable study of both hips. Soft tissue calcification was noted to be adjacent to the greater trochanter and left hip joint on the left hip. The radiologist recommended two views of the left femur; there was no evidence of arthritis. The Veteran claimed he could not work through a flare up, but was also was vague about his unemployment and gave his weight as a reason. 

An August 2011 VA examination reflects that the left hip was unable to be examined due to pain with movement per the Veteran, secondary to obesity. He had pain in the hip and was diagnosed with "left hip arthritis." No other symptoms, including give-way, were noted. It was indicated that the Veteran drove himself to the examination, but used a wheelchair.  He described himself as being unable to stand and indicated that he used a cane and wheelchair intermittently, but frequently. The examiner observed ambulation with assistance of a single prong cane from wheel chair to a side chair, noting that the Veteran's gait was antalgic with poor propulsion (callus formation was noted as further evidence of abnormal weight bearing). The hip joint was normal upon x-ray; a benign area in the proximal left femur was noted.

A May 2013 report of VA examination documents that the Veteran had been using a wheelchair and carrying a great deal of weight for years. He did not report any flare ups. Range of motion findings of the left hip were as follows: flexion to 85 degrees (no objective evidence of painful motion) and extension greater than 5 degrees (with painful motion greater than 5 degrees). Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees. He was able to perform repetitive-use testing without additional limitation in range of motion of the hip and thigh. He did not have any functional 
loss and or functional impairment of the hip and thigh. Muscle strength testing was normal and he did not have ankylosis. There was also no evidence of malunion or nonunion of the femur, a flail hip joint, or a leg length discrepancy. The examiner noted the leg lengths were equal at 35 inches from the anterior superior iliac spine (ASIS) to the internal malleolus of the tibia. He had not had joint replacement or recent surgery. He did not have scars. He constantly used a wheelchair and occasionally used a crutch for both his knees and hips. The examiner did not see findings of traumatic or degenerative arthritis via x-ray. The examiner specifically noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time. The examiner indicated that the Veteran's hip and/or thigh condition impacted his ability to work based on the Veteran's report that he went on disability due to his hips.

During a July 2016 VA examination, the Veteran reported that he did not have flare-ups of the hip or thigh. As to functional loss or functional impairment of the joint, the Veteran stated that "I can't walk, I can't stand, I have to hold on to something when I try to stand, my hips hurt when I stand." Range of motion of the left hip was unable to be tested given that the Veteran was in a wheelchair, had a power chair at home and did not walk due to pain. Thus he stated that he could not get up out of his wheelchair to perform range of motion testing.

Pain with weight bearing was observed and the Veteran exhibited tenderness to palpation of the posterior hip. The Veteran did not have ankylosis or malunion or nonunion of the femur, flail hip joint or leg length discrepancy. The examiner indicated that the Veteran's left hip disability impacted his ability to perform occupational tasks given the Veteran's report that he was wheelchair bound and could not walk or stand at all.

A rating in excess of 30 percent is not warranted as there is no evidence of malunion, a false joint, nonunion or any current fractures. 38 C.F.R. § 4.71a, DC 5255. The Veteran did not have limitation of flexion of the thigh to 10 degrees, ankylosis or hip flail joint. Thus a rating in excess of 30 percent may not be awarded under any other diagnostic criteria contemplating hip disabilities.

The Veteran's left hip disability is rated at 30 percent. An increase is not warranted due to insufficient signs of motion loss, swelling, incoordination, instability, disturbance of locomotion and atrophy. The Board finds that the most probative evidence establishes that the Veteran's left hip disability does not objectively produce additional ranges of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 30 percent. See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012); see also DeLuca v. Brown, 8 Vet. App. 202 (1995). Accordingly, the Board finds that sufficient objective findings to warrant an increased rating for the left hip disability are not demonstrated.

The Board has considered whether it is necessary to remand the left hip disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016). In Correia, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016). 

However, given that the Veteran was unable to perform range of motion testing in the July 2016 VA examination, a remand of this claim in order to obtain further examination that complies with Correia would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Chondromalacia Patella of the Left Knee

The Veteran's chondromalacia patella of the left knee has been evaluated as 10 percent disabling under, DC 5257. 38 C.F.R. § 4.71a. A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability. A 30 percent rating is assigned for severe recurrent subluxation or lateral instability. The words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016). 

As explained above and in previous remands, the Veteran is separately service connected for left knee DJD, which is rated based on limitation of motion. As the rating for that disability is not on appeal, as discussed above, the Board will not address whether the Veteran's chondromalacia patella of the left knee is more appropriately rated under a DC pertaining to limitation of motion, because to do so would amount to impermissible pyramiding.

In May 2009, the Veteran asserted his left knee chondromalacia had worsened in severity. Records show the Veteran has reported knee pain, knee discomfort, "giving way," and even a fall. See January, February and March 2009 VA records. The Veteran has alleged that he could not drive due to knee pain and that the pain was so bad that he could not ride in a van designed to take him to VA appointments. However, a September 2009 VA record noted that the real problem was the fee for riding in the van. 

In October 2009, the Veteran was evaluated as a high risk for falling. That same month, a VA home health record showed that he reported his knees to be painful and stated that he no longer climbed stairs and fell regularly (18 times that year, by his report). It was noted that his cane was not the correct length. However, an occupational therapy record from the same month showed that the Veteran could walk and can do meal preparation moderately independently. 

A November 2009 VA treatment record showed that the Veteran was having syncopal episodes due to other unrelated medical problems, which he asserted were not due to his Vicodin medication. He also reported that his left knee gave way one week prior and that he hurt his heel. Other injuries from the fall were denied. 

A February 2010 VA examination report recorded the Veteran's statement that he had left knee pain and was taking Tramadol and Darvocet daily. The Veteran reported giving way, pain, stiffness, and weakness. He did not have episodes of dislocation or subluxation or any other complaints. He stated that he could not stand more than a few minutes or walk more than a few yards. Of the findings, only grinding was present. It was noted that he had a cane, but that it was not in use on the day of the examination, and that he had poor propulsion due to being morbidly obese. Examination of the knee demonstrated a freely mobile patella. There was no effusion, redness, increased warmth, or lateral instability to either knee. The Veteran was vague about his unemployment and gave his weight as a reason. There was no radiographic evidence of left patella chondromalacia. 

The August 2011 report of VA examination documents the Veteran's report that he had only knee pain; giving way or instability were not indicated. He did have crepitus, heat, and pain at rest. 

In May 2013, the Veteran received a new examination. Examination of the knee failed to reveal tenderness or pain on palpation.  Muscle strength was 4/5. Joint stability (anterior, posterior, medial-lateral and patellar subluxation/dislocation) was normal. There was no evidence or history of recurrent patellar subluxation/dislocation. The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. He did not have meniscal or surgical procedures for a meniscal condition. He did not have any joint replacement. He did not have scars or any other pertinent physical findings. He constantly used a wheelchair and occasionally used a crutch for both his knees and hips. He did not have x-ray evidence of patellar subluxation.

The July 2016 report of VA examination reflects that there was no history of recurrent subluxation or lateral instability of the left knee. No joint instability of the left knee was demonstrated. The Veteran did not have recurrent patellar dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. The Veteran did not have a meniscus (semilunar cartilage) condition. He constantly used a wheelchair and the examiner indicated that the Veteran's left knee disability impacted his ability to perform occupational tasks given his report that he was wheelchair bound and could not walk or stand at all. In summary, the examiner was unable to appreciate any ankylosis, instability, subluxation, meniscus impairment, nonunion or deformity (except for morbid obesity changes).

The Veteran's chondromalacia patella of the left knee is not manifested by symptomatology more nearly approximating moderate instability or recurrent subluxation, such that a rating in excess of 10 percent is warranted. Consistently throughout the appeal period and most recently documented in the July 2016 VA examination, the Veteran has failed to show evidence of recurrent subluxation or lateral instability of the left knee. Further, no joint instability of the left knee was demonstrated. Accordingly, a rating in excess of 10 percent is not warranted. The provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not for consideration because DC 5257 is not a limitation of motion code. In July 2013, the Veteran's attorney referred to the arthritis code, stating that the Veteran's arthritis was severe, and asserted that he was entitled to 30 percent under DC 5257. The Veteran is separately rated for arthritis, and, as explained above, this is not before the Board at this time. There is no evidence of ankylosis, meniscus impairment, nonunion or deformity, thus a rating in excess of 10 percent is not warranted under any other diagnostic code contemplating knee disabilities. 

Extraschedular Considerations

In the July 2015 JMR, the parties agreed that Board failed to consider the combined effect of the Veteran's disabilities on appeal to determine whether referral for extraschedular consideration was appropriate in accordance with the Court of Appeals for the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed.Cir.2014). In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Director) for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Veteran's claims were referred to the Director to determine if his left hip and left knee disabilities required the assignment of extraschedular ratings. In an August 2016 decision, the Director concluded that extraschedular ratings for the Veteran's left hip and left knee chondromalacia patella disabilities were not warranted, noting that the July 2016 reports of VA examination showed there was no instability, subluxation, ankylosis or deformities of the left hip or left knee. Further the Veteran had full muscle strength of the lower extremities. The Director also observed that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical as there was no evidence of any hospitalizations or surgical procedures for his service-connected left hip or left knee disabilities. The Director concluded that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected disabilities was not wholly contemplated by the criteria utilized to assign the evaluations.

In the absence of exceptional factors associated with the left hip and left knee chondromalacia patella disabilities, the Board finds that the criteria for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is no indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. A TDIU rating is addressed in the remand below and is being remanded for further development of the record.


ORDER

A rating in excess of 30 percent (20 percent for compensation purposes after subtraction of 10 percent for the pre-service level of disability) for left hip arthritis, status post-fracture is denied.

A rating in excess of 10 percent for chondromalacia patella of the left knee is denied. 

REMAND

Remand is required to afford the Veteran a VA examination to determine whether his right hip strain was aggravated by his service-connected disabilities. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Remand is also required to afford the Veteran a VA examination to determine whether he has a current acquired psychiatric disorder to include but not limited to PTSD, and to specifically include a depressive disorder that onset due to event or circumstance of his period of service, or as secondary to service-connected disorders. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim for a TDIU rating is inextricably intertwined with the claims of service connection for a right hip disability and an acquired psychiatric disorder to include PTSD and a depressive disorder and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion, from the physician who conducted the July 2016 VA examination of the right hip or other qualified clinician, to determine the nature and likely etiology of the diagnosed right hip strain. The claims file should be made available to the physician for review. 

The physician (or other qualified clinician) should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the physician (or other qualified clinician) should provide an opinion with supporting explanations as to the following: 
 
Whether the Veteran's current right hip strain was AGGRAVATED (permanent worsening) by the service-connected left hip and/or left knee disabilities.

If aggravation of any right hip strain by service-connected left hip and left knee disabilities is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The May 2008 report of VA examination reflecting no right hip disability was diagnosed, but it was noted that the Veteran had an antalgic gait from favoring his disabled left hip and knee. VBMS Entry May 1, 2008.

*The August 2011 report of VA examination. VBMS Entry August 25, 2011.

*The May 2013 report of VA examination that reflects that the Veteran had no disability of the right hip. VBMS Entry May 20, 2013.

*The July 2016 report of VA examination that reflects the Veteran's right hip strain is due to poor biomechanics from morbid obesity and not caused by the left hip or left knee condition. VBMS Entry July 11, 2016.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed acquired psychiatric disorder to include a depressive disorder. The VBMS file must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of an acquired psychiatric disorder, to include PTSD and/or depressive disorder, and whether any diagnosed acquired psychiatric disorder, to include PTSD and/or depressive disorder onset due to event or incident of the Veteran's period of service or a secondary to service-connected disorders.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*February 1996 VA psychological evaluation that reflects the Veteran sought treatment to deal with grief over the deaths of his mother and 2 daughters along with numerous other members of his family. VBMS Entry March 18, 1996.

*An October 1996 Behavior Therapy and Biofeedback treatment record that documents a diagnosis of PTSD features and personality disorder. VBMS Entry October 3, 1996.

*A November 1997 Neuropsychological evaluation.  VBMS Entry November 19, 1997.

*A March 2002 Behavioral Medicine Clinic treatment record documents a diagnosis of severe major depression. VBMS Entry May 18, 2004, p. 2-3/68.

*A statement from a VA staff psychiatric reflecting that the Veteran had a long history of major depressive disorder, PTSD, polysubstance use disorder and borderline personality disorder. VBMS Entry February 23, 2015 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


